Filed 3/4/22 Springer v. Department of Justice CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




JERRY ARTHUR SPRINGER,                                                                       C094838

                   Petitioner and Appellant,                                   (Super. Ct. No. MAN-CR-MI-
                                                                                      2005-0004599)
         v.

DEPARTMENT OF JUSTICE,

                   Respondent;

THE PEOPLE,

                   Real Party in Interest.




         Appointed counsel for defendant Jerry Arthur Springer has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.


                                                             1
                                     BACKGROUND
     On September 28, 2005, defendant pleaded guilty to one count of a lewd and
lascivious act with a 14- or 15-year-old child when defendant was at least 10 years older
than the child (Pen. Code, § 288, subd. (c)(1)). 1 The trial court suspended imposition of
defendant’s sentence, granted a five-year term of formal probation, and ordered
defendant to register as a sex offender under section 290.
        On August 31, 2021, defendant filed a petition for writ of mandate challenging as
unconstitutional the requirement that he must register for life as a sex offender under
section 290, arguing it violates equal protection. The trial court denied the petition on
September 10, 2021.
        Defendant timely appealed; the case was fully briefed on December 20, 2021, and
assigned to this panel in January 2022.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
        We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.




1   Undesignated statutory references are to the Penal Code.

                                              2
                                   DISPOSITION
       The judgment is affirmed.




                                                  /s/
                                            Duarte, J.



We concur:



      /s/
Hull, Acting P. J.



     /s/
Mauro, J.




                                        3